                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

RICHARD MOORE                                                                               PLAINTIFF

v.                                                                            No. 3:18CV235-NBB-RP

ATTORNEY GENERAL JIM HOOD, ET AL.                                                       DEFENDANTS


                   ORDER DIRECTING PLAINTIFF TO COMPLETE AND
                     RETURN THE ENCLOSED FORM COMPLAINT

        This matter comes before the court after the plaintiff responded to the court’s show-cause

order. Mr. Moore’s complaint was substantially blank, and the court ordered him to show cause why

the case should not be dismissed for that reason. Mr. Moore responded to the show cause order and

alleged that he had sent the court both the form complaint and a separate document. The court did

not, however, receive the second document. As such, the plaintiff is ORDERED to complete and

return the form 42 U.S.C. § 1983 complaint within 21 days of the date of this order. Failure to do so

in a timely manner will result in the dismissal of this case under Fed. R. Civ. P. 41(b).

        SO ORDERED, this, the 11th day of February, 2019.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
